STATE OF MICHIGAN

                          COURT OF APPEALS



VITEC, LLC,                                                      UNPUBLISHED
                                                                 April 7, 2016
              Plaintiff-Appellee,

v                                                                No. 324330
                                                                 Court of Claims
DEPARTMENT OF TREASURY,                                          LC Nos. 13-000027-MT
                                                                          13-000128-MT
              Defendant-Appellant.


Before: HOEKSTRA, P.J., and METER and M. J. KELLY, JJ.

METER, J. (concurring).

        I concur with the majority opinion because Hudsonville Creamery and Ice Cream Co,
LLC v Dep’t of Treasury, ___ Mich ___; ___ NW2d ___ (2016) (Docket No. 322968),
constitutes binding precedent. However, I continue to believe, in accordance with the analysis
set forth in my dissenting opinion in Hudsonville Creamery, that the last sentence of MCL
208.1437(18) does not provide for a refund for an unused carryforward of credit.



                                                         /s/ Patrick M. Meter




                                             -1-